Exhibit 10.2

 

CONFIDENTIALITY, NON-COMPETE

AND NON-SOLICITATION AGREEMENT

(EMPLOYEE)

 

THIS CONFIDENTIALITY, NON-COMPETE AND NON-50LICITATION AGREEMENT and Exhibit A
incorporated herein by reference (“Agreement”) is made and entered into as of
this day of 2 October, 2017, by and between Elite Legacy Education, Inc., its
parent, subsidiaries, affiliates, successors and assigns (hereinafter referred
to as “the Company”), and Fredrick Charles Dummar, having an address 532
Blackbird Road, Fayetteville, NC 28314 (hereinafter referred to as “you” or
“Employee”).

 

WHEREAS, the Company is engaged in the business of teaching real estate
investing principles, small business development and management principles,
financial markets trading principles, strategies and applications, national and
international finance investment, asset protection strategies, and the
production and delivery of live seminars and home study courses in a variety of
disciplines; and

 

WHEREAS, you are presently an employee of the Company or are desirous of
becoming an employee of the Company; and

 

WHEREAS, the Company is desirous of engaging your services as an Employee or of
allowing you to continue your current position as an employee of the Company,
subject to your agreement to the terms, provisions and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the Company engaging your services as an
Employee or of allowing you to continue as an Employee of the Company in your
current position, and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

1. Recitals. The foregoing recitals are true and correct, including the recital
of consideration.

 

2. Proprietary Rights. Employee agrees that all Work Product, in whole or in
part, created solely or jointly by Employee, arising from or related to any
services performed by Employee for or on behalf of the Company, or in the course
of Employee’s performance of Employee’s duties as an employee of the Company, or
previously performed by Employee for or on behalf of the Company, or previously
conceived in anticipation of the services to be performed in regard to the
Company’s engagement of Employee, shall be deemed “work made for hire” and shall
be the sole and exclusive property of the Company. Employee shall execute all
such assignments, oaths, declarations and other documents as may be prepared by
the Company to effect the foregoing. Employee hereby irrevocably assigns all
rights, title and interest including, without limitation, all copyright and
moral rights throughout the world, to all Work Product to the Company regardless
of whether all Work Product is considered “work for hire” or otherwise. Employee
agrees to assist in every reasonable, lawful way in protecting and/or enforcing
the Company’s rights in and to the Work Product and/or other property of the
Company, and in prosecuting and defending appeals, interferences, infringement
suits and controversies relating thereto during employment and thereafter.

 



 

Confidential



/s/ FCD

FOR THE COMPANY 1 of 9

EMPLOYEE’S INITIALS

 

 

For purposes of this Agreement, the term “Work Product” shall mean, without
limitation, by way of example, all Documentation, writings, correspondence,
manuals, materials, creative works; documented methods, techniques, ideas,
inventions or improvements; publications, compositions, lecture materials,
customer lists and records, files, employee lists and records, marketing plans,
teaching materials, presentations to customers or students, sales records,
marketing analyses, computer programs, data, system documentation, course work,
books, software, correspondence, letters, notes, notebooks, reports, flowcharts,
proposals, business plans, marketing and advertising materials, internal
memoranda, websites, technical code, employee manual, applications, licenses or
registrations, and other information. For the purposes of this Agreement, the
term “Documentation” shall include, without limitation, all tangible media, now
or hereafter developed, in which information, data, ideas, methods, or designs
may be fixed or published, including, without limitation, writings, computer
diskettes, audio tape, video tape, film, computer tape, photographic film, micro
disc, and CDROM. For the purposes of this Agreement, “Proprietary Information”
includes, without limitation, by way of example, all intellectual property
rights, patents and applications therefore, copyrights and registrations
therefore, trade and service marks and applications therefore, trade secrets,
Confidential Information, Work Product, compliance documents, websites, product
and marketing materials, and employee names, voices, image and likenesses;
officer names, voices, image and likenesses; manager or member names, voices,
image and likenesses; contractor names, voices, image and likenesses; director
names, voices, image and likenesses; potential or actual product or service
names; project names; trade names, corporate or business entity names, and
domain names.

 

3.       Covenant Not to Compete. Employee recognizes and acknowledges that it
is essential for the proper protection of the legitimate business interests of
the Company that Employee be restrained from competing against the Company
during the term of Employee’s employment with the Company and for a reasonable
period of time following the termination of Employee’s employment with the
Company. Therefore, as a material inducement to the Company to allow Employee to
become and/or remain an employee of the Company, Employee agrees that, during
the term of Employee’s employment with the Company, and during the twenty-three
(23) month period after termination of Employee’s employment with the Company,
regardless of whether the termination is with or without cause, or whether by
the Company or by the Employee, and whether or not Employee asserts that Company
has violated Employee’s legal rights in any regard, Employee shall not, directly
or indirectly, (a) own, manage, operate, control, be employed by, participate
in, or be connected in any manner with the ownership, management, or control of
any Competing Business or (b) engage, whether as principal or as agent, officer,
director, member, manager, employee, consultant, shareholder or otherwise, alone
or in association with any other person, corporation or other entity, in any
Competing Business.

 

For purposes of this Agreement, the term “Competing Business” shall mean the
following: (a) any person, corporation or other entity which sells or attempts
to sell and/or provides or attempts to provide any products and/or services
which are the same as or similar to the products and/or services sold by the
Company at any time, and from time to time during the longer of the term of
Employee’s employment with the Company or the last two (2) years prior to the
termination of Employee’s employment with the Company; and/or (b) any person,
corporation or other entity engaged in the same or similar business as the
business of the Company and which, directly or indirectly, is or was in
competition with the Company at any time and from time to time during the longer
of the term of Employee’s employment with the Company, or the last two (2) years
prior to the termination of Employee’s employment with the Company.

 



 

Confidential



/s/ FCD

FOR THE COMPANY 2 of 9

EMPLOYEE’S INITIALS

 

 

4 Covenant Not to Solicit Customers/Clients. Employee recognizes and
acknowledges that the Company has expended, and will expend, considerable
significant amounts of time and money establishing relationships and good will
with existing and prospective customers/clients and developing lists of its
customers/clients and prospective customers/clients that are not available to
the general public and are trade secret, Confidential and Proprietary
Information of Company. Employee also recognizes and acknowledges that many of
the Company’s competitors could not recreate such lists without substantial
efforts, that the Company’s business would be irreparably and greatly damaged by
the use of this information other than for its benefit, and that it is essential
for the proper protection of the business of the Company that Employee be
restrained from soliciting the trade of or trading with the customers/clients of
the Company for any business purpose whatsoever during the term of Employee’s
employment with the Company and for a reasonable period following the
termination of this Agreement. Therefore, as a material inducement to the
Company to allow Employee to become and/or remain an employee of the Company,
Employee agrees that, during the term of Employee’s employment with the Company,
and during the twenty-three (23) month period after termination of Employee’s
employment with the Company, regardless of whether the termination is with or
without cause, or whether by the Company or by the Employee, Employee will not,
directly or indirectly, solicit the trade of, or trade with, or do business
with, or attempt to solicit the trade of, or trade with, or do business with,
any of the Company’s customers/clients or prospective customers/clients without
the Company’s prior written consent except when endorsed by the Company and done
for the Company’s benefit, and except to the extent that Employee traded with or
did business with any such customer/client or prospective customer/client prior
to the later of the date upon which said Employee was engaged to perform
services for and on behalf of, or employed by, the Company. Employee
acknowledges and agrees that the restrictions and limitations contained in this
paragraph are reasonable as to the scope and duration and are necessary to
protect the Company’s proprietary interests and to preserve the Company’s
competitive advantage and legitimate business interests.

 

5. Covenant Not to Solicit Employees. Independent Contractors and/or Vendors.
Employee recognizes and acknowledges that the Company has expended and will
expend considerable and significant amounts of time and money establishing
goodwill and relationships with and/or training its employees, independent
contractors and/or Vendors. Employee recognizes and acknowledges that it is
essential for the proper protection of the legitimate business interests of the
Company that Employee be restrained from soliciting or inducing any employee,
independent contractor, and/or Vendor of the Company to leave the employ of the
Company and from hiring or attempting to hire any employee, independent
contractor and/or Vendor of the Company. “Vendors” shall mean any person or
entity that Company has entered into a contractual relationship with to render
specific services to Company and where Vendor is involved in or is privy to
Company’s marketing, promotional and/or education materials, or any of Company’s
trade secrets, Proprietary or Confidential information. Therefore, as a material
inducement to the Company to allow Employee to become and/or remain an employee
of the Company, Employee agrees that, during the term of Employee’s employment
with the Company, and during the one (1) year period after termination of
Employee’s employment with the Company, regardless of whether the termination is
with or without cause, or whether by the Employee or the Company, and whether or
not Employee asserts that Company has violated Employee’s legal rights in any
regard, Employee will not, directly or indirectly, solicit or induce, or attempt
to solicit or induce, any employee, independent contractor or Vendor of the
Company to leave the Company for any reason whatsoever, or hire any employee,
independent contractor or Vendor.

 



 

Confidential



/s/ FCDFOR THE COMPANY 3 of 9

EMPLOYEE’S INITIALS

 

 

Employee further acknowledges that it is essential for the proper protection of
the business of the Company that Employee be restrained from soliciting,
attempting to solicit or accepting Solicitations from any of the Company’s
independent contractors and/or Vendors regarding actual or potential involvement
in private business ventures. Therefore, as a material inducement to the Company
to allow Employee to become and/or remain an employee of the Company, Employee
agrees that, during the term of Employee’s employment with the Company, Employee
will not, directly or indirectly, solicit or accept solicitations from any
independent contractor or vendor of the Company to engage in, be involved with,
or provide work for any private business ventures that involve, or may involve,
any of the Company’s independent contractors and/or Vendors, unless Employee has
requested and obtained prior written consent from the Company.

 

6. Covenant Not to Violate Company Rights. Employee recognizes and acknowledges
that (a) during the term of Employee’s employment with the Company, it may be
necessary for Employee to acquire (and during the course of Employee’s previous
work for or on behalf of the Company prior to the commencement of this Agreement
Employee may have already acquired) information that concerns, in whole or in
part, the Company’s sales, volume methods and proposals; customers/clients and
prospective customers/clients (including lists thereof); identity of
customers/clients and prospective customers/clients; identity of key personnel
in the employ of customers; amount or kind of customer’s/client’s purchases from
and/or transactions with the Company; the needs and requirements of any or all
customers/clients; SSN or bank account information of employees or
customers/clients; the terms and conditions under which the Company deals with
customers/clients or prospective customers/clients; the terms and conditions
under which the Company deals with suppliers or prospective suppliers; employee
lists; the Company’s sources of supply; the Company’s pricing and rate methods;
course and teaching methods, techniques, compositions, ideas or presentations;
customer financial and contact information; employee salary and contact
information; all other Company documents not readily available to the public
including but not limited to Company phone directories, personnel information,
unpublished Company reports; website and software coding, marketing and internet
search engine and advertising techniques; contracts and agreements with third
parties; employee manual, and/or any and all other confidential non-public
information belonging to the Company or relating to the Company’s business(es)
and/or affairs, whether property of the Company or property of employees,
officers, manager, members or directors thereof, or other third parties that
have disclosed such to the Company, (collectively referred to herein as the
“Confidential Information”); (b) Confidential and Proprietary Information has
been compiled by the Company at great expense and over a great amount of time;
(c) the use, misappropriation or disclosure of the Confidential and Proprietary
Information by Employee or otherwise would constitute a breach of trust and
could cause irreparable injury; and (d) it is essential to the protection of the
Company’s legitimate business interests, trade secrets, goodwill and to the
maintenance of the Company’s competitive position that Confidential Information
be kept secret and that Employee not disclose the Confidential Information to
others or use the Confidential and/or Proprietary Information to Employee’s own
advantage or the advantage of others.

 



 

Confidential



/s/ FCD

FOR THE COMPANY 4 of 9

EMPLOYEE’S INITIALS

 

 

Therefore, as a material inducement to the Company to allow Employee to become
and/or remain an employee of the Company, and as a material inducement to the
Company to disclose or allow to be known to Employee some or all of the
Confidential and Proprietary Information during the term of Employee’s
employment with the Company (at the Company’s sole and absolute discretion),
Employee hereby agrees that, throughout the term of Employee’s employment with
the Company and following the date of termination of Employee’s employment with
the Company, regardless of whether the termination is with or without cause,
whether by the Employee or the Company, and whether or not Employee asserts that
Company has violated Employee’s legal rights in any regard, Employee will (i)
hold and safeguard the Confidential and Proprietary Information in trust for the
Company; (ii) not misappropriate, use, publish, distribute or divulge such to
any person that is not affiliated with the Company; (iii) not display or
disclose, anonymously or by true or fictional name, in any form or fashion
including, but not limited to, publication on or via the Internet, a website,
Blog, email, discussion group, bulletin board or by means hereafter devised and
all other means of electronic dissemination, any Company Confidential or
Proprietary Information, or Employee’s affiliation with Company; (iv) not use,
copy, distribute, sell, infringe or violate any legal right of Company
including, but not limited to, publicity rights, privacy rights, moral rights,
copyright, trademark, trade secret and patent rights, without limitation, by way
of example, register, purchase, apply for, license, or attempt to do so, any
domain name containing, in whole or in part, or any derivation of (e.g. a
spelling, misspelling, typo, singular or plural, with or without dashes or
underscores) any Confidential or Proprietary Information; register, purchase,
apply for, license, obtain a license for, or attempt to do so, any copyright
registration for any creation containing, in whole or in part, or any derivation
or modification of any Confidential or Proprietary Information; register,
purchase, apply for, license, obtain a license for, or attempt to do so, any
trade or service, mark or name, containing, in whole or in part, or any
derivation or modification of any Company Confidential and Proprietary
Information; and (v) surrender all Confidential and Proprietary Information in
Employee’s possession or control upon termination of employment.

 

The preceding notwithstanding, this section shall not prohibit any activities
that are expressly permitted by law, required of Employee to conduct Employee’s
work assignments on behalf of Company and as otherwise may be directed by
Employee’s supervisor, and/or disclosure of this Agreement to Employee’s
attorney or future employers if requested to do so and upon agreement to keep
such confidential and use only for the purposes of legal evaluation.

 



 

Confidential



/s/ FCD

FOR THE COMPANY 5 of 9

EMPLOYEE’S INITIALS

 

 

7. Covenant Not to Violate Third Parties’ Rights. As a material inducement to
the Company to allow Employee to become and/or remain an employee of the
Company, and as a material inducement to the Company to disclose or allow
Employee access to Company information during the term of Employee’s employment
with the Company (at the Company’s sole and absolute discretion), Employee
hereby agrees that throughout the term of Employee’s employment with the Company
and following the date of termination of Employee’s employment with the Company,
regardless of whether the termination is with or without cause, whether by the
Employee or the Company, and whether or not Employee asserts that Company has
violated Employee’s legal rights in any regard, Employee acknowledges and agrees
that he or she has and will not (a) violate any non-competition agreement with
any prior employer or other third party; (b) violate any confidentiality
agreement with any prior employer or other third party; (c) use at, or disclose
to Company, any information protected by confidentiality, trade secret,
copyright, trademark, patent, publicity or privacy rights, or other law from any
prior employer or third party without prior express written permission obtained
through Company; (c) violate any non-solicitation agreement with any prior
employer or other third party; and/or (d) violate any other right of any third
party, including but not limited to publicity rights, privacy rights, moral
rights, copyright, trademark, trade secret, patent, trade name, cybersquatting,
etc.

 

Employee acknowledges and agrees that the Company shall have the right to
provide notice and a copy of this Agreement, in whole or in part, to any of
Employee’s past, current or prospective employers or other parties that, in
Company’s sole discretion, should be provided with notice.

 

8. Prior Inventions of Employee. If Employee wishes to exclude from this
Agreement any information, inventions or creations that Employee asserts are
owned, created or acquired by him or her prior to Employee’s employment,
performance of services or contemplation thereof for Company, Employee must
disclose these, and Employee’s employer at the time of creation or acquisition,
on Exhibit A attached hereto. If not disclosed clearly and completely on Exhibit
A, all creations of Employee shall be presumed to be included under this
Agreement’s restrictions to the extent permitted by law.

 

9. Enforcement. Employee recognizes that the Company would be irreparably
injured by the breach of any provision of Sections 2, 3, 4, 5, 6 and/or 7 and
that money damages alone may not be an appropriate measure of the harm to the
Company from such a breach. Therefore, Employee agrees that equitable relief,
including specific performance of these provisions by injunction, would be an
appropriate remedy for the breach of these provisions, and the Company may
enforce the provisions of these Sections by either suit for damages or
injunction, or both, with posting of minimal bond. These enforcement rights
shall be cumulative with and not successive or exclusive of any other legal
remedies which may be available to the Company in law or in equity including,
without limitation, the rights and remedies available to the Company under any
applicable trade secrets laws or regulations.

 

10. Indemnification. Employee shall indemnify and hold the Company harmless from
and against any and all claims, demands, and actions arising out of Employee’s
breach, or alleged breach, of this Agreement, and Employee shall reimburse the
Company for any and all costs, damages and expenses, including, without
limitation, all reasonable attorney’s fees and costs, which the Company pays or
becomes obligated to pay by reason of such allegations or breach.

 

11. Assignment. Company may assign and/or transfer this Agreement without
restriction. Employee may not assign or transfer this Agreement and any such
attempt shall be void.

 



 

Confidential



/s/ FCD

FOR THE COMPANY 6 of 9

EMPLOYEE’S INITIALS

 

 

12. Notices. Any notice required or permitted to be made under this Agreement
shall be in writing and shall be effective when actually delivered in person or
three days after being deposited in the U.S. Mail, registered or certified,
postage prepaid and addressed to the party as follows: (a) to Employee at the
address above; and (b) to the Company at General Counsel, 1612 E. Cape Coral
Parkway, Cape Coral, Florida 33904.

 

13. No Waiver or Release. Failure of the Company to require performance of any
provision of this Agreement shall not limit the Company’s right to enforce the
provision, nor shall the Company’s waiver of any breach of any provision be a
waiver by the Company of any succeeding breach of any provision or a waiver of
the provision itself or any other provision. Employee agrees that the
termination of Employee’s employment by the Company for any reason whatsoever,
whether with or without cause, or whether by the Company or by the Employee,
shall not release Employee from any of Employee’s obligations contained herein.

 

14. Law Governing, Jurisdiction, Venue, No Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida,
notwithstanding any laws of said State or any other jurisdiction relating to
conflicts of laws. This Agreement shall be deemed to have been made in the State
of Florida. This Agreement shall be governed by the laws of the State of
Florida. The parties consent to personal jurisdiction in, and all actions
brought hereunder, whether at law or in equity, in the state or federal courts
serving Lee, Palm Beach or Broward Counties in the State of Florida. Venue shall
be proper in anyone of these three counties and selection of the county shall be
at the sole discretion of the Company. In any lawsuit brought by or against
Employee in connection with this Agreement, Employee waives the right to a jury
trial.

 

15. Attorney Fees. In the event any litigation, suit, action, arbitration or
other similar proceeding is brought by any party under this Agreement to enforce
any of its terms, or in any appeal therefrom, it is agreed that the prevailing
party shall be entitled to reasonable attorneys’ fees to be fixed by the trial
court, appellate court and/or arbitrator.

 

16. Titles and Captions. Pronouns and Plurals, Counterparts. All Section and
paragraph titles or captions contained in this Agreement are for convenience
only and shall not be deemed part of the context nor affect the interpretation
of this Agreement. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the person or persons may require. This Agreement may be executed in any number
of counterparts and by the parties on separate pages, each of which will be
deemed an original and which together shall constitute one agreement, with the
same effect as if the signatures on the counterparts were upon a single instance
of this Agreement.

 

17. Entire Agreement. Amendment. This Agreement and Exhibit A that is
incorporated herein by reference contains the entire understanding between and
among the parties and supersede any prior understandings and agreements among
them respecting the subject matter of this Agreement. Employee agrees that where
any portion of this Agreement conflicts with the Company’s then existing
employment manual, this Agreement shall control. This Agreement may only be
modified and/or amended by a written instrument executed by all parties hereto.

 



 

Confidential



/s/ FCD

FOR THE COMPANY 7 of 9

EMPLOYEE’S INITIALS

 

 

18. Severability. Survivability. and Savings. The provisions of Sections 2, 3,
4, 5, 6, 7, and 10 shall expressly survive the termination of Employee’s
employment with the Company. The provisions of this Agreement shall survive the
termination of Employee’s employment with the Company regardless of whether such
termination is with or without cause, whether by the Company or the Employee,
and whether or not Employee asserts that Company has violated Employee’s legal
rights in any regard. In the event that any of the restrictions and limitations
contained anywhere in any paragraph, provision or Section are deemed to exceed
the time, scope and/or geographic or other limitations prescribed by applicable
law, then such provisions shall be reformed to the maximum time, scope, and
geographic or other limitations permitted by applicable law. Each provision of
this Agreement is intended to be severable. If any provision of this Agreement,
or the application of such provision to any person, entity or circumstance,
shall be held invalid, illegal, or unenforceable in any respect, the remainder
of this Agreement, or the application of such provision to persons, entities or
circumstances other than those as to which it is held invalid, shall not be
affected thereby and the Agreement shall be construed as if the illegal, invalid
or unenforceable provision were never a part hereof.

 

19. Reapplication. If the employment relationship between the Company and
Employee is terminated for any reason Whatsoever, whether with or without cause,
whether by the Employee or by the Company, and if Employee is later re-employed
by the Company, this Agreement will be applicable to such re-employment as if
there had been no interruption of the employment relationship, without the
necessity for the execution of a new Agreement between the parties.

 

20. Employment at Will. Except for an employee who is a party to a formal,
executed Employment Agreement with the Company, Employee acknowledges and agrees
that Employee is and will remain an employee at will, free to resign and subject
to termination for any reason whatsoever, notwithstanding anything contained in
this Agreement. If Employee is a party to an Employment Agreement with the
Company, then the terms of the Employment Agreement shall remain in full force
and effect and shall be read and interpreted in conjunction with this Agreement.
In the event that the Employment Agreement and this Agreement conflict, the
Employment Agreement shall control.

 

21. Negotiations. The Company and the Employee acknowledge and agree that the
terms of this Agreement were reached based upon mutual negotiations between the
parties hereto. Therefore, any perceived ambiguities in the terms or conditions
of this Agreement shall not be construed against the Company as the drafter of
this Agreement.

 

22. Independent Local Counsel. Each party hereby acknowledges that said party
has had ample opportunity to seek independent legal counsel, and has been
represented by, or has otherwise waived ~s right to be represented by, such
independent legal counsel, with respect to the negotiation and execution of this
Agreement.

 



 

Confidential



/s/ FCD

FOR THE COMPANY 8 of 9

EMPLOYEE’S INITIALS

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

EMPLOYEE:     COMPANY: Elite Legacy Education, Inc.           /s/ Fredrick C.
Dummar   By:

/s/ Anthony C. Humpage

Print Name:  

Fredrick C. Dummar

  Name: A.C.Humpage   Title:

C.E.O.

      Date:

10/2/17

 



 

Confidential



/s/ FCD

FOR THE COMPANY 9 of 9

EMPLOYEE’S INITIALS

 

 

Exhibit A

 

Employee Prior Inventions

 

Title of Work   Date of Creation   Employer and Address at such Time            
                 

 

 

 

 

 

 

